Citation Nr: 1235390	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-22 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bladder outlet obstruction claimed as polyuria, as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to October 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected diabetes mellitus caused his bladder outlet obstruction resulting in polyuria.

Service connection is permissible on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  This includes situations where a service-connected condition has chronically, meaning permanently, aggravated the claimed disability, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  71 Fed. Reg. 52,744-47 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran had a VA genitourinary compensation examination in May 2009.  The examiner concluded "it is less likely as not . . . the Veteran's polyuria is caused by or a result of his service-connected diabetes [due to] [A]gent [O]range."  

Two opinions are required for a secondary service connection claim, however:
(a)  Is the claimed disorder "caused by" or "due to" the service-connected disability?  and (b) Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connection disability (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b).  Therefore, an additional medical opinion is required.

Also, in his January 2010 notice of disagreement, the Veteran indicated that there was additional evidence in his treatment records at the VA Medical Center (VAMC) in Columbia, Missouri, that he felt would support his claim.  He stated that his physician at that facility told him that his frequency of urination is secondary to his diabetes.  On remand, the Veteran's VA treatment records should be obtained and he should be provided the opportunity to submit an opinion from his physician.

Accordingly, the claim is REMANDED for the following additional development:

1.  Notify that Veteran that he may obtain and submit an opinion from his physician concerning the relationship (causation and/or aggravation) between his service-connected diabetes mellitus and his genitourinary disorder.

2.  Make arrangements to obtain the Veteran's treatment records from the Columbia and Jefferson City VA treatment facilities, dated since February 2009.

3.  Thereafter, if still available, return the claims file to the June 2009 VA compensation examiner so that she may provide supplemental opinion.

If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from a different examiner.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the examiner's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided with review of the c-file.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current genitourinary disorder was caused by the Veteran's diabetes mellitus, type II.

If the answer to the above question is negative, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current genitourinary disorder is permanently aggravated by the Veteran's diabetes mellitus, type II.

If aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's genitourinary disorder found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus based on medical considerations.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Then, readjudicate the claim in light of the additional evidence.  If the disposition remains unfavorable, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

